Citation Nr: 1527785	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  03-18 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left arm disability.  

2.  Entitlement to service connection for a left leg (knee) disability.  

3.  Entitlement to service connection for a respiratory disorder.  

4.  Entitlement to service connection for a nasal disorder.  

5.  Entitlement to service connection for bilateral hearing loss, to include as secondary to a nasal disorder or to head trauma.  

6.  Entitlement to service connection for a left hip disability.  

7.  Entitlement to service connection for a left shoulder disability.  

8.  Entitlement to service connection for a left foot disability.  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2002, January 2003, January 2005, and February 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board is consolidating the hearing loss issues, which have been separately adjudicated, into a single issue, as the claimed disability is the same and only the theories of causation have differed.  This is reflected in the issues set forth on the title page.  

In February 2009, the Veteran testified before a Veterans Law Judge at a video conference hearing.  A copy of the transcript has been associated with the claims file.  

In May 2009, the Board remanded the claims for additional development.  

A March 2012 Board decision denied the Veteran's abovementioned claims for service connection, as well as a claim for service connection for a left hand disability.  The Veteran appealed the March 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2013, the Court issued a Memorandum Decision that vacated the portion of the Board's decision that denied service connection for the abovementioned disabilities and remanded the claims to the Board for further proceedings.  The October 2013 Memorandum Decision affirmed the portion of the Board's decision that denied service connection for a left hand disability, and therefore, that claim is no longer before the Board.      

The March 2012 Board decision also, in pertinent part, remanded a claim for service connection for a visual disability and a claim for an increased initial rating for headaches.  In September 2014, the Board denied service connection for a visual disability and increased the initial rating for headaches to 50 percent disabling for all periods on appeal.  The Board also determined that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) was part and parcel of the increased rating claim because it had been reasonably raised by the record, see Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the TDIU issue for further development.  The Board notes that in March 2015, the Veteran submitted additional evidence via his representative relating to his employability due to his service-connected headaches.  However, as the issue of entitlement to a TDIU remains in remand status, it will not be addressed herein.

In May 2013, the Veteran was notified by letter that the Veterans Law Judge who had conducted the February 2009 hearing was no longer employed by the Board.  He was told that the Board could make a decision on the appellate record as it stood, but he had the right to testify at another hearing.  38 C.F.R. § 20.717 (2014).  The Veteran indicated that he did not wish to appear at another hearing and wanted the case considered on the evidence of record.  However, in May 2014, the Veteran was notified that the March 2012 Board decision may have applied an invalidated rule relating to the duties of the Veterans Law Judge who had presided at the February 2009 hearing.  The Veteran was therefore given another opportunity to testify at a new hearing.  In June 2014, he requested another video conference hearing.  Subsequently, in January 2015, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.        

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents are potentially relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue(s) of entitlement to service connection for a respiratory disorder, nasal disorder, bilateral hearing loss, a left hip disability, a left shoulder disability, and a left foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no competent and credible evidence establishing that the Veteran currently has a left arm disability.  

2.  The competent and probative evidence does not show that the Veteran's leg (knee) disability is etiologically related to service.       





CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a left arm disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for establishing service connection for a left leg (knee) disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303. 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In July 2009 and June 2011 letters issued after the decisions on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The July 2009 and June 2011 letters further advised the Veteran of how disability ratings and effective dates are assigned, and the type of evidence which impacts those determinations.  Although the July 2009 and June 2011 notifications were issued after the adjudications on appeal, the Veteran's case was subsequently readjudicated in the August 2011 supplemental statement of the case, and he had the opportunity to submit additional argument and evidence.  Therefore, the timing error did not affect the essential fairness of the adjudication of the claims.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment and personnel records, VA and private medical records, Social Security Administration (SSA) records, VA examination reports, hearing testimony, and the Veteran's statements.  The Board finds that the March 2007 VA examination is adequate because the examiner reviewed the Veteran's claims file, was informed of the relevant facts regarding the Veteran's medical history, and considered all relevant evidence of record when rendering the medical opinion regarding the etiology of the left leg (knee) disability.  In regard to the left arm, there is no medical evidence of a current disability or credible lay evidence of persistent or recurrent symptoms of a disability.  Thus, a VA opinion is not necessary to decide the claim.   

Moreover, with respect to the Veteran's January 2015 Board hearing, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims and volunteered his treatment history.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).  

Additionally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claims being decided included providing the Veteran with adequate VCAA/Dingess notice, obtaining the Veteran's SSA records, and scheduling the Veteran for a VA examination to determine the etiology of his disabilities.  In response, the RO/AMC sent out July 2009 and June 2011 letters that satisfied the duty to notify.  The RO/AMC also obtained the Veteran's SSA records.  Finally, the Veteran was scheduled for VA examinations to determine the etiology of his disorders.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




Analysis

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has alleged that his left arm and left knee disabilities are due to the motor vehicle accident (MVA) that he sustained during his period of active service.  Service treatment records show that on April 19, 1962, the Veteran was involved in a MVA that required 10 days of hospitalization.  He received treatment for laceration of the scalp and left knee and abrasions of both hands and the face.  He was rendered unconscious for an unknown period of time.  He was diagnosed with a concussion and a head laceration without artery or nerve involvement.  Physical examination focused on the head, face, hands, and left knee.  Scalp and left knee sutures were removed on April 28, 1962, and a few days later, the knee wound was noted to be healing well.  A May 8, 1962 service treatment record noted that there was persistent tenderness and swelling over the head of the left fibula, but a subsequent May 1962 x-ray revealed no definite fracture seen of the left knee.  On separation examination in June 1967, the Veteran had no musculoskeletal complaints, and there were no musculoskeletal abnormalities found.    

Left Arm Disability

The post-service medical evidence is negative for any complaints, treatment, or diagnoses of a left arm disability.  Indeed, on VA examination in March 2010, the examiner determined that the left arm was normal.  Moreover, a February 2011 VA examiner noted no complaints or symptoms regarding the Veteran's left arm and found that there was an absence of any apparent disability in the left arm.          

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a diagnosis and etiology of a left arm disability falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and symptoms of pain, any actual diagnosis of a left arm disability requires medical expertise because impairment associated with the arm can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Moreover, whether symptoms the Veteran experienced in service or following service are in any way related to any current left arm disability requires medical expertise to determine because it involves a complex medical matter.  To the extent that the Veteran himself believes that he has a current left arm disability that is due to his period of service, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his claimed current left arm disability is not persuasive nexus evidence, as such question requires medical expertise to determine due to the complexity of the medical question presented here.  Id.  In any event, the Board concludes that the medical evidence, which reveals no findings of a left arm disability, is of greater probative value than the lay contentions of the Veteran.    

In this case, while there is current medical evidence of record dating from November 1970 to January 2015, none of this evidence reflects findings of a left arm disability.  While the Veteran complained of pain in the left arm, pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Accordingly, in the absence of competent and credible evidence of a current left arm disability, consideration of service connection for a left arm disability is not warranted on any basis.      

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disabilities there can be no valid claims.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



Left Leg (Knee) Disability

In an October 2002 letter, the Veteran's private physician stated that the Veteran had multiple medical problems.  He indicated that the Veteran had some chronic problems with pain in his left knee.  Apparently, during service, the Veteran injured his left knee when a hunk of meat was taken out by an injury, by his description.  

On VA examination in March 2004, the Veteran complained that in the past 5 years, his left knee pain had been hurting more and more.  The examiner noted that in May 1962, the service treatment records show that the Veteran had persistent tenderness and swelling over the head of the fibula.  Questionable healing fracture of the head of the fibula was diagnosed, but the left knee x-ray showed no definite fracture.  After examination, the Veteran was diagnosed with injury to left knee while on active duty with nil functional impairment and normal x-rays.  

On VA examination in December 2007, the Veteran reported a history of left knee pain secondary to a motor vehicle accident and recited the whole history of the injury and treatment for the left knee injury in 1962.  He mentioned that he had incurred injury to the outer aspect of the left knee and had required stitches, but he was not sure whether he had undergone any knee surgery.  He complained of having left knee pain since the left knee injury during service.  Upon review of the service treatment records, the VA examiner noted that the Veteran had sustained lacerations to the left knee and that sutures had been removed from the left leg eight days after the accident.  The examiner also noted a May 1962 treatment report where the Veteran had pain at the laceration site of the left knee, with persistent tenderness and swelling over the head of the fibula on examination.  There was a questionable healing fracture of the head of the fibula, and an x-ray done on May 1962 revealed that no definite fracture was seen.  The examiner further pointed out that on separation examination, there had been no mention about the knee joint, and the Veteran had checked "no" on the report of medical history for arthritis or rheumatism; bone, joint, or other deformity; loss of arm, leg, finger or toe; lameness; and trick or locked knee.  A thorough physical examination was performed, to include x-ray which showed slight degenerative change involving the patellofemoral joints of both knees.  

After examination, the examiner diagnosed the Veteran with mild bilateral degenerative osteoarthritis of the knees and scar on the lateral aspect of the left knee.  The examiner noted the Veteran's complaints of left knee pain and injury with laceration to the left knee.  However, he opined that the Veteran's left knee disability was less likely as not related to his in-service injury.  The examiner explained that this was because there had been no evidence of fracture in the left knee joint, nor had there been any indication of injury to the left knee joint at the time of the in-service accident.  He also reasoned that an x-ray only showed mild degenerative changes of the patellofemoral joints, and that these changes were present in both knees (emphasis added).  Finally, he explained that the left knee scar left over from the injury was superficial and not adherent to underlying structures.  

Upon review of the record, the Board finds that service connection for a left leg (knee) disability is not warranted.  The evidence of record shows that the Veteran has a current left knee disability.  However, at no time has any treating provider found that the Veteran's left knee disability is related to his period of service.  Indeed, the December 2007 VA examiner reviewed the claims file, considered the Veteran's lay statements considering his disability, examined the Veteran extensively, and provided adequate reasoning and bases for the opinion that the Veteran's left knee disability was not due to service.  Specifically, the December 2007 examiner determined that the Veteran's left knee disability was not related to his period of service, to include the April 1962 MVA, because 1) there had been no evidence of fracture in the left knee joint at the time of the in-service accident; 2) there had been no indication of injury to the left knee joint at the time of the in-service accident; 3) current x-rays only showed mild degenerative changes of the patellofemoral joints in both knees; and 4) the left knee scar left over from the injury was superficial and not adherent to underlying structures.  For these reasons, the opinion by the December 2007 VA examiner is afforded great probative value. 

In addition, arthritis was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  Therefore, service connection is not warranted for a left knee disability on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309 (2014).     

As the Veteran has been diagnosed with arthritis of the left knee, a condition explicitly recognized as chronic under 38 C.F.R. § 3.309(a) (2014), service connection based on a theory of continuity of symptomatology can also be warranted under 38 C.F.R. § 3.303(b) (2014) for his left knee disability.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A veteran is competent to report the onset and chronicity of symptomatology of left knee pain, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the Board finds that the Veteran's lay assertions that he had experienced left knee pain since his in-service MVA cannot be deemed credible in light of contradictory evidence.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (indicating that credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  The lay statements made at the December 2007 VA examination contradict the contemporaneous statements that he made upon service separation (denying arthritis or rheumatism; bone, joint, or other deformity; loss of arm, leg, finger or toe; lameness; and trick or locked knee).  The Board finds that the medical evidence generated at the time of the Veteran's period of service, including the Veteran's statements and responses on medical questionnaires, to be highly probative.  These records are contemporaneous with the Veteran's period of service and contain information that is inherently more reliable than that recorded at a later time.  The June 1967 separation examination report shows that the Veteran had normal joints upon separation from service, and the Veteran denied a history of any joint abnormalities.  In any event, crucially, any relationship between any current knee disability and symptoms of knee problems experienced over the years must be established by medical evidence because knee problems may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve.  Therefore, service connection for a left knee disability based on a theory of continuity of symptomatology is not warranted.  Also, there is no credible lay evidence that arthritis of the left knee manifested to a compensable degree within one year of the Veteran's discharge from service.           

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of the left knee disability falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and symptoms of left knee pain, the etiology of the left knee disability can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Whether the symptoms the Veteran experienced in service or following service are in any way related to any current left knee disability requires medical expertise to determine because it involves a complex medical matter.  To the extent that the Veteran believes that he has a left knee disability that is due to his period of service, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of any current left knee disability is not persuasive probative evidence.  Due to the complexity of the nexus question involved in this case medical expertise is necessary to resolve the issue.  Indeed, the medical opinion evidence shows that any current disability of the left knee other than the scar is not due to the in-service motor vehicle accident.  

For the reasons set forth above, the Board finds the December 2007 opinion by the December 2007 VA examiner (which was accompanied by detailed supporting rationale) to be of greater probative value than the Veteran's lay contentions regarding the diagnosis and etiology of his left knee disability.

In sum, the Board finds that the competent medical evidence has not shown that the Veteran has a left knee disability (other than the service connected scar) that is etiologically related to his active service.  Likewise, there is no competent and credible evidence indicating that the Veteran had arthritis that manifested to a compensable degree within a year following discharge from service.  Accordingly, service connection for a left knee disability is not warranted on any basis.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).         


ORDER

Entitlement to service connection for a left arm disability is denied.  

Entitlement to service connection for a left leg (knee) disability is denied.  


REMAND

In light of points raised in the Court's October 2013 Memorandum Decision and upon review of the claims file, further development is needed prior to disposition of the claims for entitlement to service connection for a respiratory disorder, nasal disorder, bilateral hearing loss, a left hip disability, a left shoulder disability, and a left foot disability.  

Respiratory Disorder

Service treatment records show treatment and hospitalization for various respiratory disorders.  The Veteran was initially hospitalized on April 3, 1959 for treatment of an acute upper respiratory disease and discharged on April 7.  He was again hospitalized on April 10, 1959 for 12 days due to pneumonia of the right upper lobe, and a chest x-ray on April 17 revealed an irregular patchy infiltrate in the right upper lobe that was diagnosed as right upper lobe pneumonitis.  In May 1959, the Veteran was hospitalized for treatment of left lower lobe pneumonia.  In April 1961, the Veteran was hospitalized for 5 days for acute bronchitis.  He further received treatment for pharyngitis in June 1962, for slight cough and pain in the upper left chest in August 1965, and for upper respiratory infection, rule out kidney infection, in January 1967.  At an April 2011 VA respiratory examination, after review of the claims file and examination, the examiner diagnosed the Veteran with mild chronic bronchitis and COPD.  She opined that the Veteran's mild chronic bronchitis and COPD were less likely than not caused by or a result of his period of service because there was no documentation of evaluation and treatment for chronic bronchitis and COPD during military service.  

The April 2011 VA examiner provided an opinion that the Veteran's respiratory disabilities of chronic bronchitis and chronic obstructive pulmonary disease (COPD) were not related to his period of service and supported her opinion on the fact that there was no documentation for these conditions during the Veteran's period of service.  However, as noted above, the Veteran's service treatment records reveal that he received treatment specifically for bronchitis in April 1961.  Therefore, the VA examiner's medical opinion was based on an inaccurate factual premise.  Additionally, the VA examiner did not provide a rationale for why the purported absence of treatment or diagnosis specifically for bronchitis and COPD in service precluded any link between the respiratory disorders and service, nor did she discuss the Veteran's extensive in-service history of respiratory problems.  Given that the April 2011 VA examiner based her opinion on an inaccurate factual premise and provided inadequate rationale, the claims file should be returned to the April 2011 examiner, if available, in order to obtain another opinion regarding any relationship between the Veteran's respiratory disorder and his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).       

Nasal Disorder

The Board notes that on March 1959 enlistment examination, the Veteran was noted to have a deviated right nasal septum almost completely obstructing the right nasal passage.  Service treatment records show that in March 1960, a skull x-ray revealed opaqueness of the left maxillary antrum, which appeared to be due to some mucous membrane thickening and indicated a low grade sinusitis.  In May 1962, the Veteran received treatment for malaise, chills, weakness, and severe obstruction of the right nostril.  He stated that a civilian doctor had informed him a hypertrophied turbinate was narrowing the nostril, and congestion due to colds completely blocked this nostril.  He was diagnosed with the common cold.  A February 1966 service treatment record noted the Veteran's deviated nasal septum and found the right nostril to be almost completely obstructed.  

On VA examination in March 2010, the Veteran was diagnosed with status post nasal septoplasty in 1992 with intermittent rhinitis and sinus problems.  After reviewing the service treatment records, the examiner noted that the Veteran's enlistment examination from March 1959 revealed a deviated nasal septum almost completely obstructed on the right side.  The examiner opined that the Veteran's nasal disability pre-existed his military service and that any aggravation since enlistment was not anything beyond the normal progression of the disease.  The Board notes that the only condition that had been noted on the Veteran's entrance examination was a deviated nasal septum and that rhinitis and sinusitis had not been noted on entrance examination.  Moreover, the Veteran has current diagnoses of rhinitis and sinusitis, and there was evidence of low grade sinusitis during service in March 1960.  However, the March 2010 examiner did not provide an opinion as to whether the Veteran's rhinitis and sinusitis were directly related to his period of service, to include March 1960 evidence of low grade sinusitis.  With respect to the Veteran's deviated nasal septum, it remains unclear to the Board whether this condition is considered a congenital defect or congenital disease.  Given the above, the claims file should be returned to the March 2010 examiner, if available, in order to 1) clarify whether the Veteran's deviated nasal septum is considered a congenital disease or congenital defect and obtain an opinion regarding any relationship between the deviated nasal septum and service, and 2) obtain an opinion regarding any relationship between the Veteran's sinusitis and rhinitis and his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).       

Bilateral Hearing Loss   

The Veteran contends that his hearing loss is secondary to a nasal disorder or due to head trauma that was incurred during service.  On VA examination in March 2010, the VA audiologist stated that the opinion requested as to whether the Veteran's hearing loss was related to his in-service head injury or secondary to a nasal disorder should be given by a medical physician and not an audiologist, as it was beyond the competence of an audiologist.  At a January 2011 VA examination, the examiner opined that it was unlikely that the Veteran's hearing loss was related to in-service noise exposure because the Veteran's hearing was within normal limits during service and at separation, and there was no evidence showing hearing loss within one year after discharge from service.  The examiner also opined that hearing loss was less likely than not related to an in-service head injury because a post-service 1967 examination showed hearing within normal limits.  He further determined that it was less likely than not that hearing loss was caused or aggravated beyond the normal progression by nasal disorder symptoms, given that current hearing loss was shown to be sensorineural in nature and not significantly greater than that which might be expected for an average man of the Veteran's age.  However, the Board notes that the January 2011 examiner was an audiologist.  Given that the March 2010 VA audiologist determined that the question of whether the Veteran's hearing loss was related to his in-service head injury or secondary to a nasal disorder should be resolved by a medical physician, the claims file should be returned to an appropriate VA examiner in order to obtain another opinion regarding any relationship between the Veteran's hearing loss and his in-service head injury or nasal disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Left Hip Disability, Left Shoulder Disability, and Left Foot Disability    

The Veteran contends that his left hip disability, left shoulder disability, and left foot disability are due to an in-service MVA.  Service treatment records confirm that the Veteran was involved in an MVA on April 19, 1962, which required 10 days of hospitalization.  He received treatment for laceration of the scalp and left knee and abrasions of both hands and the face.  He was rendered unconscious for an unknown period of time.  He was diagnosed with a concussion and a head laceration without artery or nerve involvement.  Scalp and left knee sutures were removed on April 28, 1962, and a few days later, the knee wound was noted to be healing well.  A subsequent May 1962 x-ray revealed no definite fracture seen of the left knee.  On separation examination in June 1967, the Veteran had no musculoskeletal complaints, and there were no musculoskeletal abnormalities found.      

On VA examination in March 2010, the Veteran could not point to any specific injury to his left hip, left shoulder, or left foot.  He reported having left hip arthritis for the past 30 years and pain in the left foot since the 1980s.  After examination, the Veteran was diagnosed with minimal bilateral degenerative arthritis of the hips with an entirely normal examination, posttraumatic degenerative joint disease of the left shoulder, and plantar fasciitis of the left foot.  The examiner opined that the Veteran's left hip disability and left foot disability were not related to his military service.  He also opined that the left shoulder disability was less likely as not caused by or related to military service because there was no left shoulder injury noted or documented in service, and it was not known whether the Veteran had any post-service shoulder injury.  In a February 2011 VA addendum opinion, the March 2010 examiner reviewed the claims file again.  He indicated that the Veteran's left shoulder disability was related to arthritis and that he had already provided an etiology opinion for the left shoulder disability in the March 2010 VA examination report.   

At an April 2011 VA examination, the Veteran reported that he had a gradual onset of left shoulder pain in the 1970s, that the onset of his left hip pain was in 1969, and that the onset of his left foot pain was in the 1970s.  The examiner noted that there was documentation of status post MVA left foot and left hip pain that was treated conservatively during service with no residuals found on separation examination.  After examination, the Veteran was diagnosed with mild degenerative joint disease of the left shoulder, left hip, and left foot.  The examiner opined that it was less likely than not that the Veteran's degenerative joint disease of the left shoulder, left hip, and left foot were caused by or a result of military service.  She explained that there was no documentation of posttraumatic MVA bony injury of the left shoulder, left hip, and left foot.  Regarding the left shoulder, she also found no documentation of left shoulder evaluation and treatment during service.  With respect to the left hip and left foot, the examiner found no evaluation and treatment of degenerative disease of the left hip and left foot during service.  

The Court found that the March 2010/February 2011 and April 2011 VA opinions were inadequate.  Thus, the Board must obtain new VA opinions.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the examination report and claims file to the examiner who conducted the April 2011 VA respiratory examination, if available.  The examiner should once again review the claims file and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current respiratory disorder is due to the Veteran's period of service, to include treatment and hospitalization for various respiratory disorders therein.  

In rendering the opinion, the examiner must discuss the in-service treatment and hospitalization for acute upper respiratory disease in April 1959; pneumonia of the right upper lobe in April 1959; pneumonia of the left lower lobe in May 1959; acute bronchitis in April 1961; pharyngitis in June 1962; slight cough and pain in the upper left chest in August 1965; and upper respiratory infection in January 1967.       

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.  

The examiner should provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.  

2.  Return the examination report and claims file to the examiner who conducted the March 2010 VA nose, sinus, larynx, and pharynx examination, if available.  The examiner should once again review the claims file and address the following:

a)  In light of the March 2010 VA examiner's findings that the Veteran currently has diagnoses of rhinitis and sinusitis, is it at least as likely as not (50 percent or greater probability) that sinusitis or rhinitis are due to the Veteran's period of active service, to include March 1960 x-ray evidence of low grade sinusitis; May 1962 treatment for malaise, chills, weakness, and severe obstruction of the right nostril; and February 1966 evidence of almost complete obstruction of the right nostril? 

b)  In light of the Veteran's deviated nasal septum being noted on March 1959 enlistment examination, please clarify whether this condition is congenital or acquired.

c)  If congenital, please clarify whether this condition is a defect (i.e., a condition that is more or less stationary in nature) or whether it is a congenital disease (i.e., a condition capable of improving or deteriorating).     

d)  If the deviated nasal septum is determined to be a congenital defect, is it at least as likely as not (50 percent or greater probability) that the Veteran has additional disability due to aggravation of the defect during service due to a superimposed disease or injury?  

e)  If the deviated nasal septum is determined to be a congenital disease, is it at least as likely as not (50 percent or greater probability) that it underwent an increase in severity during service, and if YES, whether such increase was clearly and unmistakably due to the natural progress of the condition?

f)  If the deviated nasal septum is determined to be an acquired condition, is it at least as likely as not (50 percent or greater probability) that it underwent an increase in severity during service, and if YES, whether such increase was clearly and unmistakably due to the natural progress of the condition.

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.  

The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.  

3.  Provide the Veteran's claims file to a VA examiner who is a medical physician (and not an audiologist) pursuant to the recommendation of the March 2010 VA audiologist.  The examiner should review the claims file and provide an opinion as to the following:

a)  Is it at least as likely as not (50 percent or greater probability) that any current bilateral hearing loss is due to the Veteran's in-service head injury incurred in an April 1962 motor vehicle accident? 

b)  If not related to the Veteran's in-service head injury, is it at least as likely as not (50 percent or greater probability) that any current bilateral hearing loss is caused OR aggravated beyond the natural progress by his nasal disorders?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  

The examiner should provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.  

4.  Return the examination report and claims file to the examiner who conducted the April 2011 VA joints examination, if available.  The examiner should once again review the claims file and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left hip disability, left shoulder disability, and left foot disability is due to the Veteran's period of service, to include an April 1962 motor vehicle accident.  The examiner is advised and should specifically address the Veteran's contention that he had experienced continuing musculoskeletal pain in his "left side joints" after service but that he had not reported these symptoms to a doctor and simply tolerated the pain or treated the pain by drinking alcohol.  

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.  

The examiner should provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.  

5.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


